

113 S1666 IS: Healthcare Privacy and Anti-Fraud Act
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1666IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Rubio (for himself, Mr. Boozman, Mr. Cochran, Mr. Inhofe, Mr. McConnell, Mr. Roberts, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to improve the patient navigator program.1.Short titleThis Act may be cited as the
		  Healthcare Privacy and Anti-Fraud Act.2.Training, background checks, and nondisclosure for patient navigators(a)In generalSection 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)) is amended by adding at the end the following:(7)Security and nondisclosure(A)Guidance by secretaryNot later than 90 days after the date of enactment of this paragraph, the Secretary shall issue guidance on the implementation of this paragraph in order to protect the privacy of individually identifiable information submitted to, or accessed by, navigators under this subsection.(B)Background checks(i)In generalAn entity that receives a grant under this subsection shall ensure that universal background checks are conducted on all employees of the entity prior to such employees providing navigator services to individuals, or prior to such employees having access to individually identifiable information as a result of providing such services.  Such background checks shall, at minimum, include a criminal background check, fingerprinting, and credit report.(ii)LimitationAn individual who has been found guilty of a felony, or guilty of a misdemeanor involving deceit or dishonestly (including identity theft, fraud, or perjury), under Federal or State law shall not be employed by an entity described in clause (i).(C)Oath(i)In generalPrior to commencing employment  with an entity that receives a grant under this subsection, an individual described in clause (ii) shall have sworn or taken an oath that he or she will not disclose any individually identifiable information obtained in the course of their employment (except information relevant to the commission of a felony when provided to an appropriate law enforcement authority).(ii)Individual describedAn individual is described in this clause if such individual is being employed by an entity described in clause (i) as a navigator, a non-navigator assistant, or as an employee with access to individually identifiable information.(D)Educational, training, and licensure requirementsPrior to conducting navigation services for an entity under this subsection, an individual shall meet educational and licensure requirements that are identical or comparable to those currently applicable to health insurance agents and brokers within the State in which they seek to provide navigation services, including the completion of at least 30 hours of training (including training on privacy rights under this Act and other relevant Federal laws).(E)LiabilityNot later than 90 days after the date of the enactment of this paragraph, the Secretary—(i)shall issue guidance concerning how liability and penalties will be applied by the Secretary in instances of failure to comply with requirements of this paragraph, including where consumer outreach and enrollment assistance causes harm to an individual as a result of misuse or negligence in protection and privacy of individually identifiable information;(ii)shall determine whether such liability lies with the navigator or non-navigator assistance personnel involved or whether liability lies with the entity that received the grant under this subsection; and(iii)shall determine whether the individuals or  entities identified under clause (ii) are required to obtain professional liability coverage.(F)Penalties(i)In generalWhoever having sworn or taken the oath  described under subparagraph (C), publishes or communicates any individually identifiable information which comes into his or her possession by reason of his or her being employed (or otherwise providing services) under this subsection, shall be fined not more than $5,000 or imprisoned not more than 5 years, or both.(ii)MisrepresentationAny person
				who knowingly and falsely represents that such person is, or holds himself or
				herself out as, a navigator under this subsection shall be fined not more than $5,000 or imprisoned not more than 5 years, or both.(iii)Enhanced penalty for sale or transferA person who commits the offense described under clause (i) with the intent to sell, transfer, or use individually identifiable information for commercial advantage, personal gain, or malicious harm shall be fined not more than $250,000, imprisoned for not more than 10 years, or both.(G)Greater protectionsNothing in subparagraphs (A), (B), (C) or (D) shall be construed to prohibit States from imposing additional standards and protections to protect consumer information.(8)List of navigatorsNot later than 90 days after the date of enactment of this paragraph, and annually thereafter, the Secretary shall make available a list of entities providing navigator services in accordance with this subsection and a list of entities that have been determined to be ineligible to provide such services or who have been convicted of a violation under paragraph (7)..(b)Limitation on liabilitySection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(6)Reliance on navigator adviceAny applicable individual who for any month failed to obtain minimum essential coverage as a result of the good faith reliance on the advice of a patient navigator, counselor, or other employee of an entity receiving a  grant under section 1311(i) of the Patient Protection and Affordable Care Act (or a person purporting to be such a navigator, counselor, or other employee)..(c)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to grants made before, on, or after the date of the enactment of this Act. The Secretary of Health and Human Services shall provide for the prompt modification of such grants made before the date of the enactment of this Act in order to comply with the requirement imposed by such amendment.